Citation Nr: 0518509	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-04 877	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether a March 1977 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for a back 
disorder, should be reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Whether a March 1989 Board decision, which determine that 
evidence received following the Board December 1986 decision 
did not establish a new factual basis which would support the 
grant of service connection for a low back disorder, should 
be reversed on the grounds of CUE. 

(The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disorder, claimed as residuals of a 
back injury, is the subject of a separate decision.)




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on the motion for revision or reversal on the 
grounds of CUE in Board decisions dated in March 1977 and 
March 1989, in which the Board denied service connection for 
a back disorder and determined that the evidence submitted 
since a December 1986 Board decision was insufficient to 
reopen the veteran's claim for service connection for a low 
back disorder, respectively.  See, 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2004).  

In an October 1995 decision, the Board dismissed an earlier 
appeal filed by the veteran claiming CUE in prior denials of 
service connection for a low back disorder, variously 
diagnosed, rendered by the Department of Veterans Affairs 
(VA) North Little Rock, Arkansas Regional Office (RO) and 
later by the Board for lack of jurisdiction.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in September 
1996, the Court dismissed the veteran's appeal for his 
failure to prosecute the appeal and to comply with the rules 
of the Court. 

The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as his representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter dated April 23, 2002, the 
veteran was given notice of this development and advised of 
the options that he had with respect to representation.  In 
May 2002, the veteran responded that he did not wish to 
retain a new representative. 

The Board observes that in his December 2002 motion, the 
veteran also alleged CUE in earlier rating decisions issued 
by the RO in January 1957, June, September and October 1976, 
September and November 1979, and June 1986.  These rating 
decisions regarding service connection for a back disability 
were subsumed by the Board decisions dated in March 1977, 
February 1985, and December 1986 and thus a claim of CUE does 
not exist, as a matter of law, as to those decisions.  See 
Link v. West, 12 Vet. App. 39, 45 (1998).  A CUE challenge 
would properly lie only with regard to the Board decisions.  

In January 2004, the Board issued a decision denying the 
veteran's motion for reversal of the March 1977 and March 
1989 Board decisions on the grounds of CUE.  The veteran 
appealed this decision to the Court.  In March 2005, the 
Court was notified that veteran had died, which later was 
confirmed by the RO.  By Order dated in March 2005, the Court 
vacated the January 2004 Board decision and dismissed the 
appeal for lack of jurisdiction.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1954 to June 1956. 

2.	On April 21, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died on February [redacted], 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


